DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 18-30 and Species II in FIGS. 4a-4f in the reply filed on 05/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim Objections
Claim 21 is objected to because of the following informalities:
On line 2, the claim is missing a comma, making the scope of the claim unclear to the examiner. It should read as follows: “extended to cover the area, said third curtain lies in the same plane…”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second curtain extending in a plane in front of the third curtain and the third curtain extending in a plane in front of the fourth curtain must be shown or the feature(s) canceled from claim 22, lines 1-4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 23-25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gambarelli (US Patent 6848491) in view of Brioschi (US PG Pub 20010042346).
Regarding claim 18, Gambarelli teaches (figures 1-2), a device for variably covering an area (3), comprising a first shade (20) and a second shade (10), wherein said first shade includes a first roller (29), and a first curtain (21), wherein said first roller is configured for mounting in a first fixed position (figure 1), wherein said first curtain (21) has one end connected to said first roller (column 2 lines 37-39), wherein said second shade (10) includes a second roller (19), and a second curtain (11), wherein said 
	Brioschi teaches (figures 1-3) a covering for an opening (1) with a drawbar (8) connected to an end of a curtain (7). It would have been obvious to one of ordinary skill in the art at the time to modify Gambarelli to incorporate the teachings of Brioschi by adding a first drawbar to the end of the first curtain and a second drawbar to the end of the second curtain. This alteration provides the predictable and expected result of helping to make it easier to maneuver the curtain (paragraph 0025).
Regarding claim 19, modified Gambarelli, Gambarelli teaches (figure 1) a third shade (20’), wherein said third shade includes a third roller (29’), and a third curtain (22), wherein said third curtain has one end connected to said third roller (column 2 lines 37-39), wherein said third roller is configured for mounting in a third fixed position substantially parallel to said first roller (figure 1). Gambarelli does not teach a third drawbar connected to another end of the third curtain.
	Brioschi teaches (figures 1-3) a covering for an opening (1) with a drawbar (8) connected to an end of a curtain (7). It would have been obvious to one of ordinary skill in the art at the time to modify Gambarelli to incorporate the teachings of Brioschi by adding a third drawbar to the end of the third curtain. This alteration provides the predictable and expected result of helping to make it easier to maneuver the curtain (paragraph 0025).
Regarding claim 20, modified Gambarelli, Gambarelli teaches (figure 1) a fourth shade (10’), wherein said fourth shade includes a fourth roller (19’), and a fourth curtain (12), wherein said fourth 
Brioschi teaches (figures 1-3) a covering for an opening (1) with a drawbar (8) connected to an end of a curtain (7). It would have been obvious to one of ordinary skill in the art at the time to modify Gambarelli to incorporate the teachings of Brioschi by adding a fourth drawbar to the end of the fourth curtain. This alteration provides the predictable and expected result of helping to make it easier to maneuver the curtain (paragraph 0025).
Regarding claim 21, modified Gambarelli, Gambarelli teaches (figure 2) that the first curtain (21) and the third curtain (22) are extended to cover the area, the third curtain lies in the same plane as said first curtain (figure 1), and wherein when said second curtain and said fourth curtain are extended to cover the area, said fourth curtain lies in the same plane as said second curtain (figure 1).
Regarding claim 23, modified Gambarelli, Gambarelli teaches (figure 1) a first driver (28). After the modification above of adding the drawbar of Brioschi, modified Gambarelli also teaches that the first driver (28) is configured to provide a drive force on said first draw bar to drive said first draw bar away from said first roller (column 2, lines 40-45).
Regarding claim 24. Modified Gambarelli does not teach that the first roller includes a first spring, wherein said first spring is configured to automatically wind said first curtain on said first roller when said first driver releases drive force on said first draw bar.
Brioschi teaches (figure 1) a return-spring mechanism (4) that can assist in the winding of the curtain back on the roller (paragraph 0014). It would have been obvious to one of ordinary skill in the art at the time to further modify Gambarelli to incorporate the teachings of Brioschi by having the first roller include a first spring that is configured to automatically wind said first curtain on said first roller when said first driver releases drive force on said first draw bar. This alteration provides the predictable 
Regarding claim 25, modified Gambarelli, Gambarelli teaches (figure 1) that the first driver (28) includes a first drive member (25) and a first transmission (column 2, lines 31-33).
Regarding claim 30, modified Gambarelli, Gambarelli teaches (figure 2) that the curtain is configured for attenuating light (figure 2 shows that the curtain is not transparent, thus it attenuates light).
Regarding claim 31, Gambarelli teaches (figures 1-2) providing (because the shades are in the reference, they have been provided) a first shade (20) and a second shade (10), wherein said first shade (20) includes a first roller (29),  and a first curtain (21), wherein said first curtain (21) has one end connected to said first roller  (column 2 lines 37-39), wherein said second shade (10) includes a second roller (19), and a second curtain (11), wherein said second curtain has one end connected to said second roller (column 2, lines 22-26); and mounting (the elements are clearly mounted as shown in the figures) said first roller (29) in a first fixed position; and mounting said second roller (19) in a second fixed position substantially orthogonal (figure 1) to said first roller, wherein when said first and said second curtains are extended, said first curtain extends in a plane in front of said second curtain (figure 2 shows that the first curtain is in front of the second curtain). Gambarelli does not teach a first drawbar connected to another end of the first curtain or a second drawbar connected to another end of the second curtain.
	Brioschi teaches (figures 1-3) a covering for an opening (1) with a drawbar (8) connected to an end of a curtain (7). It would have been obvious to one of ordinary skill in the art at the time to modify Gambarelli to incorporate the teachings of Brioschi by adding a first drawbar to the end of the first curtain and a second drawbar to the end of the second curtain. This alteration provides the predictable and expected result of helping to make it easier to maneuver the curtain (paragraph 0025).

	Brioschi teaches (figures 1-3) a covering for an opening (1) with a drawbar (8) connected to an end of a curtain (7). It would have been obvious to one of ordinary skill in the art at the time to modify Gambarelli to incorporate the teachings of Brioschi by adding a third drawbar to the end of the third curtain. This alteration provides the predictable and expected result of helping to make it easier to maneuver the curtain (paragraph 0025).
Regarding claim 33, modified Gambarelli, Gambarelli teaches (figure 1) providing  (because the shades are in the reference, they have been provided) a fourth shade (10’), wherein said fourth shade includes a fourth roller (19’), and a fourth curtain (12), wherein said fourth curtain has one end connected to said fourth roller (column 2, lines 22-26), wherein said fourth roller is configured for mounting in a fourth fixed position substantially parallel to said second roller (figure 1). Gambarelli does not teach a fourth drawbar connected to another end of the fourth curtain.
Brioschi teaches (figures 1-3) a covering for an opening (1) with a drawbar (8) connected to an end of a curtain (7). It would have been obvious to one of ordinary skill in the art at the time to modify Gambarelli to incorporate the teachings of Brioschi by adding a fourth drawbar to the end of the fourth curtain. This alteration provides the predictable and expected result of helping to make it easier to maneuver the curtain (paragraph 0025).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gambarelli (US Patent 6848491) in view of Brioschi (US PG Pub 20010042346) as applied to claim 20 above, and further in view of Flynn (US Patent 1857368).
Regarding claim 22, modified Gambarelli, Gambarelli teaches (figure 2) that said first curtain, said second curtain, said third curtain, and said fourth curtain are all extended to cover the area (figure 2). Modified Gambarelli does not teach that the second curtain extends in a plane in front of the third curtain and the third curtain extends in a plane in front of the fourth curtain.
Flynn teaches (figure 2) two parallel curtains (35 and 38) being in different planes (the dotted lines show that curtain 35 is in the back with curtains 33 and 34 in front of it, and curtain 38 in the front). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Gambarelli by rearranging the curtains in such a way that the second curtain extends in a plane in front of the third curtain and the third curtain extends in a plane in front of the fourth curtain. This alteration provides the predictable and expected results of the curtains being arranged in different planes, thus allowing them to each operate without interference from another (as one non-limiting example).
The examiner believes the rejection above is enough to teach the scope of the claim as recited, however, as an additional/alternate rejection, if for some reason it is found that the modified Gambarelli doesn’t inevitably teach that the curtains in such a way that the “second curtain extends in a plane in front of the third curtain and the third curtain extends in a plane in front of the fourth curtain”, attention shall be drawn to the fact that it would have been an obvious rearrangement of parts to a person of ordinary skill in the art to rearrange the curtains in said manner, so that the second curtain extends in a plane in front of the third curtain and the third curtain extends in a plane in front of the fourth curtain since an optimum placement of the curtains would have been a mere design consideration based on the operation of the curtains. Such a modification/selection would have involved In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gambarelli (US Patent 6848491) in view of Brioschi (US PG Pub 20010042346) as applied to claim 25 above, and further in view of Bogataj (US PG Pub 20150337594).
Regarding claim 26, modified Gambarelli does not teach that the first drive member includes at least one from the group consisting of a first pull cord, a first hand crank, and a first motor.
Bogataj teaches (figure 1) a flexible curtain covering an opening with a motor (141) attached directly to transmission gearing (142). It would have been obvious to one of ordinary skill in the art at the time to further modify Gambarelli to incorporate the teachings of Bogataj by having a motor connected directly to each transmission. This alteration provides the predictable and expected result of the motor via the transmission controlling the winding and unwinding of the curtain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634